Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1- 18 are pending, of which claims 1, 11 and 15 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Specification
The disclosure is objected to because of the following informalities:
In the preliminary amendment dated 7/13/2020 page 14, line 26 was amended to refer to “beams 502 and 504 shown in FIGS 15D-1 to 15D-3 are collinear….” This appears to have been an error, or is at least inconsistent with other references to these elements. For example, on page 23, paragraph 2 the specification describes the beams as “FIG. 15D-1 shows these lines with arrowheads touching circle 502, FIG. 15D-2 shows these lines with arrowheads terminated in a gap between circle 502 and a circle 504, and FIG. 15D-3 shows these lines with arrowheads terminated at circle 504. These lines 510a-510h with arrowheads are the 'beams' that are emitted from the center of the concentric circles 502, 504.” Further, also on page 23, paragraph 2, the specification describes the fan shroud region as “Circle 502 shown as a phantom line represents the calculated fan bounding ring. The outer circle 504 shown as a solid line is the shroud opening. These two circles 502, 504 are concentric. The area between them is a fan clearance region. The beam shooting measures the boundaries of this fan clearance region.” Thus, it appears these reference numbers (502 and 504) are not actually “beams” but rather are the concentric circles and the reference numbers in the preliminary amendment should probably have been ‘beams 510a – 510g shown in FIGS 15D-1 to 15D-3 are collinear in respective pairs’ or otherwise accurate description. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receiving by a computer processing system digital data of a three-dimensional representation of a shroud of an axial fan; and partitioning the received digital data into a first partition corresponding to a shroud segment and a second partition corresponding to a fan segment. It is unclear how the digital data of a shroud can be partitioned into a second partition corresponding to a fan segment, and is believed it should be receiving an axial fan including a shroud portion and central blade portion that may then be partitioned into first and second portions.
	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim recites that applying by the computing system to an image of the first partition a series of beams to determine the shroud diameter;
determining by the computing system if there are pixels in the image that have values that produce a signal indicating that the pixels are coincident with portions of the shroud; and
calculating the shroud diameter when the signal is detected. There seems to be missing elements. The omitted steps are: imaging the first partition, how are the beams projected on the image? Is this light beams, computer generated lines from the center of the second partition (i.e., fan blades) outward toward the first partition? How or what causes a signal to be produced for coincident pixels, was some comparison step not describing. And how does detecting a signal actually calculate the shroud diameter? Without the beam forming and signal generation steps the method is unclear.
Independent claims 11 and 15 are rejected for substantially similar reasons and the dependent claims are rejected for their inherited deficiencies.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1, 11, and 15, applying step 1, the preamble of independent claims 1, 11 and 15, claims a method, a system, a non-transitory computer-readable medium, as such these claims fall within the statutory categories of a process, machine, and product, respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below.
The limitations of the claim that describe an abstract idea are bolded.
The claim recites:	
1. A computer-implemented method for determining shroud size of an axial fan, the method comprises: 
receiving by a computer processing system digital data of a three-dimensional representation of a shroud of an axial fan; 
partitioning the received digital data into a first partition corresponding to a shroud segment and a second partition corresponding to a fan segment, 
determining a shroud boundary ring for the shroud segment (mental
process - observation, evaluation, judgment, opinion);  
applying by the computing system to an image of the first partition a series of beams to determine the shroud diameter; 
determining by the computing system pixels in the image that have values that produce a signal indicating that the pixels are coincident with portions of the shroud (mental
process - observation, evaluation, judgment, opinion); and 
calculating the shroud diameter when the signal is detected (mathematical concepts).
The limitations reciting the “determining” steps as analyzed include concepts directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). The classifying data (i.e., imagining a ring representing a shroud) and deciding if a signal is present or not are capable of being fully performed in the mind, or recorded on pen and paper.
The limitation “calculating the shroud diameter…” is an abstract idea because it is explicitly directed to a mathematical relationship to calculate a length (i.e., diameter) (MPEP 2106.04(a)(2)(1)A)(i, ii)). It is suggested that the use as to how such calculation is put to use be incorporated into the claims.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general fie Id of use or insignificant extra-solution activity.
The general preamble limitations and the generic recitation of a "computing system" are and are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. processors, memory, or non-transitory storage medium containing instructions which when executed by a processor, cause the processor to perform operations) are recited at a high level of generality such that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.
The limitations “receiving by a computer processing system digital data of a three-dimensional representation of a shroud of an axial fan”; “partitioning the received digital data into a first partition corresponding to a shroud segment and a second partition corresponding to a fan segment,”; and “applying by the computing system to an image of the first partition a series of beams to determine the shroud diameter” are construed as merely supplying the data necessary to carry out the abstract ideas of the invention. The data needed for the execution of the mathematical computations and making the mental judgements is necessarily limited to the fan and its shroud under study and the definitions of the related variables and parameters are required to solve the algorithms.
When viewed in combination or as a whole, the recited additional elements do no more than merely provide the necessary values for the solving of the mathematical algorithms and equations. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
The limitations "receiving by a computer processing system digital data of a three-dimensional representation of a shroud of an axial fan”; “partitioning the received digital data into a first partition corresponding to a shroud segment and a second partition corresponding to a fan segment,”; and “applying by the computing system to an image of the first partition a series of beams to determine the shroud diameter" is an element that the courts have recognized as well-understood, routine, and conventional (see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the lnternet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 - Court Decisions in MPEP §2106.05(d) (II)).
Thus, the independent claim 1 does not add significantly more than the abstract idea. Independent claims 11 and 15 are directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more. Therefore, the claims are not patent eligible under35 U.S.C. 101. The same conclusion is reached for the dependent claims.
Claims 2, 12, and 16 recite determining a viewing angle of the shroud boundary ring. This is directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2).

Claims 3, 12 and 16 recite repeating applying the beams and determining until the signal is detected. This is directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2).

Claims 4, 13 and 17 recite wherein calculating the shroud diameter further comprises: determining from the digital data of the three-dimensional representation of the axial fan, a two-dimensional projection of the shroud to determine the shroud ring. This is directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2).

Claims 5, 14 and 18 recite wherein the calculated shroud diameter is determined in pixels using digital image of the feature lines of the fan so that a conversion ratio between physical units and pixel is obtained. This is a further mathematical concept abstract idea because it is explicitly directed to a mathematical relationship to calculate a length (i.e., conversion ratio) (MPEP 2106.04(a)(2)(1)A)(i, ii)).


Claim 6 recites calculating a value corresponding to the center of the fan using the fan image; and passing the calculated center value to the determining the signal. This is a further mathematical concept abstract idea because it is explicitly directed to a mathematical relationship to calculate a length (i.e., calculating a center) (MPEP 2106.04(a)(2)(1)A)(i, ii)).

Claim 7 recites wherein a viewing vector, a depth of the field of view, and the image resolution are based on the fan diameter so that the dimensions of the fan and the shroud do not affect measurement accuracy. This is directed to the "mental process" groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2)) and an intended use as the goal is related to accuracy.

Claim 8 recites wherein the applying the beams emits plural beams from the fan edges in plural directions to search for the shroud inner circle to reduce the computational cost and increase the signal-to-noise ratio when multiple concentric circles are present. This is a mathematical concept - building a mathematical beam or ray based on the data. The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components. The claim does not include claim elements that would include a claimed applied practical application.

Claim 9 recites excluding certain directions, and applying high-pass filtering to the determined signal to improve measurement accuracies for structures present along the opening or when the shroud opening is less circular after discretization. This limitation under broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting "high-pass filtering", nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the " high-pass filtering" language, "determine" in the context of this claim encompasses the user mentally observing and deciding if the ring is accurate enough. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "Mental Processes" grouping of abstract ideas. 

Claim 10 recites searching for target pixels along the beam moving direction and among neighboring pixels. This is a further mental process as it is a judgement or observation and evaluation of whether a pixel intersects the beam.

Accordingly, the claims recite an abstract idea.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
Shan et al. (US 2008/0126045) teaches a computer processing system digital data of a three-dimensional representation of a shroud of air movement and having boundary ring (see Fig. 5A and [0022-0033]). Shan teaches that LBM simulations of physical processes such as fluid flow may be investigated. 
Seung Heo et al., “Development of high-performance and low-noise axial-flow fan units in their local operating region”, Journal of Mechanical Science and Technology 29 (9) (2015) 3653-3662 teaches investigating the aerodynamic and aeroacoustic performances of an axial-flow fan unit that was improved by minimizing flow loss due to the vortex flow downstream behind the fan housing with the extended shroud length. 
Zhou et al., “Parametric Design and Numerical Simulation of the Axial-Flow Fan for Electronic Devices,” IEEE TRANSACTIONS ON COMPONENTS AND PACKAGING TECHNOLOGIES, VOL. 33, NO. 2, JUNE 2010 teaches optimization design of the fan based on the parametric design and numerical simulation, so that the influences of various design parameters on the aerodynamic performance of the fan are investigated.
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 11 and 15: “applying by the computing system to an image of the first partition a series of beams to determine the shroud diameter; determining by the computing system pixels in the image that have values that produce a signal indicating that the pixels are coincident with portions of the shroud; and calculating the shroud diameter when the signal is detected” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148